Citation Nr: 9934414	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-32 787A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) decision of June 24, 1997, 
which concluded that new and material evidence had not been 
submitted to warrant revocation of a forfeiture invoked 
against the appellant under 38 U.S.C.A. § 6104(a) (West 
1991).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had pre-war service from September 1, 1941 to 
December 7, 1941; was in beleaguered status from December 8, 
1941 to May 5, 1942; was missing from May 6 to May 26, 1942; 
was a prisoner of war from May 27, 1942 to March 9, 1943; was 
in a no casualty status from March 19, 1943 to August 15, 
1945; absent without leave from August 16, 1945 to September 
1, 1945; and in the regular Philippine Army from September 2, 
1945 to May 4, 1946.

This case comes before the Board on motion by the moving 
party alleging CUE in a June 1997 decision.


FINDINGS OF FACT

1. In a June 24, 1997 decision, the Board held that new and 
material evidence had not been submitted to reopen a claim 
for revocation of forfeiture invoked against the veteran.

2. The Board's June 24, 1997 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's June 24, 1997 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400-
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Board found that the evidence submitted 
by the veteran was not new and material, and his attempt to 
reopen the claim for revocation of the forfeiture was not 
successful.  This conclusion was predicated on a 
determination that the additional evidence failed to 
demonstrate that the veteran was anything but a full and 
cooperative participant in the Bureau of Constabulary (BC).  
Accordingly, the Board's June 1997 decision remained final, 
and the claim was not reopened.

Following the Board's June 1997 decision, the moving party 
submitted a statement which was construed as a request for 
reconsideration of that determination.  Reconsideration of 
the determination was denied in February 1998.  At that time, 
the veteran was informed that the Board was in the process of 
promulgating regulations regarding revision of prior Board 
decisions on the grounds of CUE, and had decided to defer 
determinations on all such requests until these regulations 
had been finalized.  In April 1999, the Board provided to the 
moving party a copy of the pertinent regulations regarding a 
request for CUE review of a Board decision.  He was advised 
to review the pertinent regulations and specifically confirm 
that he wished to proceed with CUE review.  In a statement 
dated in June 1999, the veteran made arguments concerning 
CUE.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  

Rule 1403, which is currently found at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs (VA) not later than 90 days before 
such record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's June 1997 decision contains CUE.  As the Board noted, 
in his statements submitted in conjunction with his attempt 
to reopen his claim, the veteran never denied that he was a 
member of the BC.  The moving party argues that he was forced 
into the BC; that his activities in the BC were benign; and 
that after the Japanese forces evacuated, he left the BC and 
surrendered to local guerillas.  Such allegations do not 
constitute a valid claim of CUE.  As stated by the Court, for 
CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the correct facts, as set forth in the claims 
folder, to include the January 1946 Affidavit for Philippine 
Army Personnel completed by the veteran; a July 1946 decision 
regarding the loyalty status of the veteran; a field 
investigation report of July 1975; numerous affidavits; and 
the veteran's testimony at a hearing at the RO in January 
1996, were before the Board at the time of the June 1997 
decision.  As noted above, the additional evidence included 
various affidavits submitted on behalf of the veteran.  Some 
of the affiants described the veteran's activities which 
aided the resistance, including passing valuable military 
intelligence.  In addition, the veteran testified during his 
hearing at the RO in January 1996 that he was forced into the 
BC and that he did not go out on military patrols.  He also 
stated that when the Japanese left the area, he rejoined the 
guerillas.  There is nothing in this evidence to suggest that 
the veteran was not a member of the BC.  It cannot be stated 
that the failure to conclude that the additional evidence was 
new and material so as to warrant the reopening of the claim 
for revocation of the forfeiture declared against the veteran 
constituted "undebatable" error.  The June 1997 Board 
decision was, therefore, consistent with and supported by the 
law applicable to the determination of whether new and 
material evidence was submitted to reopen a claim which had 
been previously denied and was final.  Accordingly, the 
failure to reopen the claim for revocation of a forfeiture 
invoked against the veteran was a reasonable exercise of 
adjudicatory judgment and did not involve CUE.  

In addition, the Board points out that the arguments raised 
by the veteran relate to the interpretation and evaluation of 
the evidence.  In this respect, he has raised a generic 
allegation of error concerning the June 1997 Board decision, 
but not necessarily the discrete issue of CUE.  The veteran 
argued that he had been cleared by a loyalty board.  This 
claim relates to how the evidence was weighed.  This 
argument, therefore, represents a clear-cut example of 
disagreement as to how the evidence was interpreted and 
evaluated and, as such, cannot constitute a basis for a 
finding of CUE.  See 38 C.F.R. § 20.1403(d)(3)); see also 
Luallen, supra.  

In addition, the veteran requested a roster of soldiers who 
had joined the BC because he believed he had been singled out 
and was treated differently from other people.  In effect, he 
asserts that the VA did not comply with the duty to assist in 
the development of facts pertinent to his claim .  However, 
the Board's Rules of Practice have clearly identified 
examples of situations that do not constitute CUE, which 
include the Secretary's failure to fulfill the duty to 
assist.  See 38 C.F.R. § 20.1403(d)(2); see also Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994) (holding that a breach 
of the duty to assist cannot form the basis of a finding that 
there was an act of CUE).  Therefore, assuming without 
conceding that the VA had such a duty in this case, the 
veteran's argument is unavailing.

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
June 1997 decision by the Board.  Accordingly, in the absence 
of any additional allegations, the motion is denied.



ORDER

The motion for revision of the June 1997 Board decision on 
the basis of CUE is denied.



		
	Deborah W. Singleton 
Member, Board of Veterans' Appeals


 


